      Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 1 of 20

     JOHN BALAZS, Bar No. 157287
 1   Attorney at Law
     916 2nd Street, Suite F
 2   Sacramento, CA 95814
     Telephone: (916) 447-9299
 3   Fax: (916) 557-1118
     john@balazslaw.com
 4
     Attorney for Defendant
 5   BENJAMIN MACIAS
 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,              No. 2:15-CR-0125-KJM
12
                    Plaintiff,              Supplemental Brief in Support of
13                                          Defendant Benjamin Macias’s Motion
                                            to Reduce Sentence Under 18 U.S.C.
           v.                               § 3582(c)(1)(A)(i) (COVID-19)
14

15   BENJAMIN MACIAS,
                                            Hon. Kimberly J. Mueller
16                  Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
      Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 2 of 20


 1                                       TABLE OF CONTENTS

 2
     I.     Introduction .......... ………………………………………………….                                                    1
 3
     II.    The COVID-19 outbreak at the Lompoc prison complex, Macias’s
 4          high-risk medical conditions, and all the circumstances of his case
 5          warrant a sentence reduction to time served under
            18 U.S.C. § 3582(c)(1)(A)....................................................................... 2
 6
            A.    Procedural Background ……………………………………... 2
 7
            B.      18 U.S.C. § 3582(c)(1)(A)(i) gives the Court authority to
 8                  reduce Macias’s sentence of imprisonment for
 9                  “extraordinary and compelling reasons.”…………………… 3

10          C.      Macias has satisfied the “exhaustion” requirement in
                    18 U.S.C. § 3582(c)(1)(A)...……………… …………………… 4
11
            D.      The Court has authority to find extraordinary and
12
                    compelling reasons other than those expressly identified in
13                  the commentary to U.S.S.G. § 1B1.13………………………… 4
14          E.      COVID-19 and its deadly outbreak at Lompoc prison
15                  constitute an unprecedented health emergency that
                    presents a serious risk of severe illness or death to
16
                    vulnerable prisoners like Macias…………………………..                                            8
17
            F.      Courts responding to the Coronavirus pandemic have
18                  recognized the critical importance of reducing
19                  incarceration. …………………………………….................... 12

20          G.      Reducing Macias’s sentence to time served is consistent with
                    all the sentencing factors set forth in 18 U.S.C. § 3553(a)
21
                    given his high-risk medical factors and the spread of
22                  COVID-19 at the Lompoc prison complex...………………… 13
23   III.   Conclusion …………………………………………………………… 15
24

25

26

27

28
                                                           i
       Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 3 of 20


 1                                        TABLE OF AUTHORITES
     CASES
 2

 3   United States v. Booker, No. 19-3218, 2020 U.S. App. Lexis 30605
      (2d Cir. Sept. 25, 2020) ...........................................................................      6
 4
     United States v. Bradley, No. 2:14-CR-0293-KJM, 2020 U.S. Dist. Lexis
 5    119962 (E.D. Cal. July 7, 2020) ..............................................................            11

 6   United States v. Brown, 411 F. Supp.3d 446, 449-50 (S.D. Iowa 2019)...                                     5

 7   United States v. Cantu, No. No. 1:05-CR-458-1, 2019 WL 2498923
      (S.D. Tex. June 17, 2019)………………………………………………                                                               8
 8
     United States v. Colvin, 2020 U.S. Dist. Lexis 57962 (D. Conn. Apr. 2, 2020) 12
 9
     United States v. Goins, No. 11-CR-20376, 2020 U.S. Dist. Lexis 100358
10    (E.D. Mich. June 9, 2020) .......................................................................        11

11   United States v. Gorai, No. 2:18-CR-220-JCM, 2020 WL 1975372
      (D. Nev. Apr. 24, 2020) ..........................................................................       11
12
     United States v. Haney, No. 19-CR-0541 (JSR), 2020 U.S. Dist. Lexis
13    63971 (S.D. N.Y. Apr. 13, 2020)………………………………………                                                            4

14   United States v. Harris, No. 19-CR-0356-RDM (D. D.C. Mar. 26, 2020)                                       12

15   United States v. Hatcher, No. 92-CR-0001-CRB, 2020 U.S. Dist. Lexis
      161504 (N.D. Cal. Sept. 3, 2020) ...........................................................              9
16
     United States v. Head, No. 2:08-CR-0093-KJM, 2020 U.S. Dist. Lexis
17    104170 (E.D. Cal. June 15, 2020) ..........................................................            9-10

18   United States v. Liew, No. 11-CR-00573-JSW, 2020 U.S. Dist. Lexis

19    10415 (N.D. Cal. June 15, 2020) ...........................................................               9
     United States v. Maumau, No. 2:08-CR-0758-TC-11, 2020 WL 806121
20    (D. Utah Feb. 18, 2020) ……………………………………………….                                                               6

21   United States v. Mondaca, No. 89-CR-0655 DMS, 2020 WL 1029024
      (S.D. Cal. Mar. 3, 2020) ……………………………………………….                                                              5
22
     United States v. Norris, No. 3:18-CR-0243, 2020 U.S. Dist. Lexis 70219
23    (D. Conn. Apr. 16, 2020) ........................................................................        11

24   United States v. Redd, No. 1:97-CR-00006-AJT, 2020 WL 1248493,
      (E.D. Va. Mar. 16, 2020)………………………………………………                                                             4, 5
25
     United States v. Robinson, No. 18-cr-00597-RS-1,
26    2020 U.S. Dist. Lexis 73575 (N.D. Cal. Apr. 27, 2020) ……………                                            2, 8

27   United States v. Schaffer, No. 13-CR-0220-MMC, 2020 U.S. Dist. Lexis
      110757 (N.D. Cal. June 24, 2020) ............................................................             9
28
                                                               ii
       Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 4 of 20

     United States v. Schweder, No. 2:11-CR-0449-KJM, 2020 U.S. Dist. Lexis
 1    161708 (E.D. Cal. Sept. 3, 2020) ................................................................        9
 2   United States v. Seals, No. 13-CR-0653-SOM, 2020 U.S. Dist. Lexis
      114885 (D. Haw. July 1, 2020) ...................................................................        9
 3
     United States v. Shehee, No. 4:18-CR-6005-SMJ, 2020 U.S. Dist. Lexis
 4    16208 (E.D. Wash. Sept. 1, 2020) ..............................................................          9
 5   United States v. Stacker, No. 6:17-CR-0007-AA, 2020 U.S. Dist. Lexis
      120144 (D. Or. July 9, 2020) ....................................................................        9
 6
     United States v. Stephens, No. 15-CR-0095-AJN, 2020 WL 1295155
 7    (S.D. N.Y. Mar. 19, 2020) .........................................................................     13
 8   United States v. Trent, No. 16-CR-00178-CRB, 2020 U.S. Dist. Lexis
      62790 (N.D. Cal. Apr. 9, 2020) .................................................................        13
 9
     United States v. Van Praagh, No. 1:14-CR-0189-PAC, 2020 U.S. Dist.
10    Lexis 121570 (S.D. N.Y. July 10, 2020) ...................................................               9
11   United States v. Wen, No. 6:17-CR-6173 EAW, 2020 U.S. Dist. Lexis
       64395 (W.D. N.Y. Apr. 13, 2020) ............................................................           11
12
     United States v. White, No. 13-CR-20653, 2020 U.S. Dist. Lexis 88542
13    (E.D. Mich. May 20, 2020) ........................................................................      12
14   United States v. Zukerman, No. 16 Cr. 194 (AT), 2020 U.S. Dist. Lexis
      59588 (S.D. N.Y. Apr. 3, 2020) ……………………………………….                                                         13
15

16   STATUTES

17   18 U.S.C. § 3553(a) ……………………………………………………..                                                             passim
18   18 U.S.C. § 3582(c)(1)(A)……………………………………………..                                                           passim
19
     18 U.S.C. § 922(g)(1) ……………………………………………………….                                                                  2
20
     28 U.S.C. § 994(t) ……………………………………………………….                                                                  4
21
     First Sep Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,
22     (Dec. 21, 2018)…………………………………………………………                                                                    3

23   OTHER AUTHORITIES
24   Black Law’s Dictionary (11th ed. 2019) ………………………………..                                                      6

25   Joseph A. Bick, Infection Control in Jails and Prisons, 45 Clinical
       Infectious Diseases 1047 (2007)……………………………………….                                                          7
26
     Keri Balinger & Beth Schwarzapfel, How Can Prisons Contain
27    Coronavirus When Purell is a Contraband, ABA Journal (Mar. 13, 2020)                                      7
28
                                                             iii
     Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 5 of 20

     U.S.S.G. § 1B1.13 ……………………………………………………….. 5, 6, 14
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          iv
      Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 6 of 20

     JOHN BALAZS, Bar No. 157287
 1   Attorney at Law
     916 2nd Street, Suite F
 2   Sacramento, CA 95814
     Telephone: (916) 447-9299
 3   Fax: (916) 557-1118
     john@balazslaw.com
 4
     Attorney for Defendant
 5   BENJAMIN MACIAS
 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                   No. 2:15-CR-0125-KJM
12
                      Plaintiff,                 Supplemental Brief in Support of
13                                               Defendant Benjamin Macias’s Motion
                                                 to Reduce Sentence Under 18 U.S.C.
            v.                                   § 3582(c)(1)(A)(i) (COVID-19)
14

15   BENJAMIN MACIAS,
                                                 Hon. Kimberly J. Mueller
16                    Defendant.
17

18

19                                     I. Introduction
20         Defendant Benjamin Macias has filed a pro se motion to reduce sentence to
21   time served under 18 U.S.C. § 3582(c)(1)(A)(i) for “extraordinary and compelling
22   circumstances” in light of the COVID-19 pandemic, its outbreak at the Lompoc
23   prison complex, and all the sentencing factors set forth in 18 U.S.C. § 3553(a).
24   Docket 268. This Brief supplements Macias’s pro se motion and adds his 2019-20
25   BOP medical records (Exhibit 7, under seal) and other exhibits.
26         Macias, 42, is obese and suffers from hypertension and asthma. These
27   conditions put him at increased risk of severe complications from COVID-19.
28   Macias has a viable release plan and has served over five years in actual custody on
      Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 7 of 20


 1   his cocaine and firearm offenses. At this point, he poses little risk of danger to the
 2   community while on supervised release. Macias is incarcerated at USP Lompoc, a
 3   prison that is the midst of a deadly COVID-19 outbreak. Exhibit 8. In these
 4   circumstances, a sentence reduction to time served, with an additional term of home
 5   confinement as a condition of supervised release will greatly reduce the risk that
 6   Macias suffers from serious complications from COVID-19 and is consistent with
 7   all the sentencing factors set forth in 18 U.S.C. § 3553(a).
 8   II.     The COVID-19 outbreak at the Lompoc prison complex, Macias’s
             high-risk medical conditions, and all the circumstances in his case
 9           warrant a sentence reduction to time served under 18 U.S.C.
             § 3582(c)(1)(A).
10

11           A.    Procedural Background

12
             Defendant Benjamin Macias was found guilty by jury trial of conspiracy to

13
     distribute and possess with intent to distribute cocaine in violation of 21 U.S.C.

14
     §§ 846 and 841(a)(1) (count 1), four counts of distribution of cocaine in violation of

15
     21 U.S.C. § 841(a)(1) (counts 4-7), possession with intent to distribute cocaine in

16
     violation of 21 U.S.C. § 841(a)(1) (count 8), and being a prohibited person in

17
     possession of a firearm in violation of 18 U.S.C. § 922(g)(1) (count 10).

18
             On February 8, 2019, U.S. District Judge Garland E. Burrell, Jr., sentenced

19
     Macias to 146 months imprisonment and 60 months supervised release. In a 2-1

20
     Memorandum Decision filed April 29, 2020, the Ninth Circuit denied Macias’s

21
     appeal. United States v. Macias, No. 19-10054 (9th Cir. Apr. 29, 2020) (docket
     262).
22
             Macias is currently serving his sentence at USP Lompoc, California. The
23
     Lompoc prison complex is in the midst of large outbreak of COVID-19, which,
24
     “according to some, [is] among the worst in the nation.” United States v. Robinson,
25
     No. 18-cr-00597-RS-1, 2020 U.S. Dist. Lexis 73575, at *3 (N.D. Cal. Apr. 27,
26
     2020) (quoting LA Times, 4/16/20, attached as Exhibit 8). Four inmates have died
27
     at the Lompoc prison complex from COVID-19. The prison is still on modified
28
                                                 2
      Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 8 of 20


 1   lockdown. According to the BOP’s website, Macias’s expected release date is
 2   October 19, 2025.
 3         B.      18 U.S.C. § 3582(c)(1)(A)(i) gives the Court authority to reduce
                   Macias’s sentence of imprisonment for “extraordinary and
 4                 compelling reasons.”
 5         18 U.S.C. § 3582(c)(1)(A)(i) grants sentencing courts authority to reduce an
 6   otherwise final term of imprisonment for “extraordinary and compelling reasons.”
 7   18 U.S.C. § 3582(c)(1)(A)(i). The statute provides:
 8         (1) in any case--
 9                (A) the court, upon motion of the Director of the Bureau of
           Prisons, or upon motion of the defendant after the defendant has fully
10         exhausted all administrative rights to appeal a failure of the Bureau of
           Prisons to bring a motion on the defendant’s behalf or the lapse of 30
11         days from the receipt of such a request by the warden of the defendant’s
           facility, whichever is earlier, may reduce the term of imprisonment (and
12         may impose a term of probation or supervised release with or without
           conditions that does not exceed the unserved portion of the original term
13         of imprisonment), after considering the factors set forth in section
           3553(a) to the extent that they are applicable, if it finds that--
14
                 (i) extraordinary and compelling reasons warrant such a
15         reduction; . . .
16                                          *****
17         and that such a reduction is consistent with applicable policy statements
           issued by the Sentencing Commission[.]
18

19   18 U.S.C. § 3582(c)(1)(A) (emphasis added). Thus, the statutory requirements for
20   sentence reduction are that the court (1) find extraordinary and compelling reasons
21   for the reduction, (2) consider the relevant sentencing factors under 18 U.S.C.
22   § 3553(a), and (3) ensure any reduction is consistent with applicable policy
23   statements.
24         The compassionate release statute previously permitted sentence reductions
25   only upon motion of the Director of the Bureau of Prisons. But Congress expanded
26   the statute in the First Step Act of 2018. Pub. L. No. 115-391, § 603(b), 132 Stat.
27   5194, 5239 (Dec. 21, 2018). As amended, § 3582(c)(1)(A)(i), now permits courts
28
                                                3
         Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 9 of 20


 1   to consider motions filed by the defendant so long as “the defendant has fully
 2   exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
 3   bring a motion on the defendant’s behalf,” or after “the lapse of 30 days from the
 4   receipt of such a request by the warden of the defendant’s facility, whichever is
 5   earlier[.]” Accordingly, “while the First Step Act did preserve the BOP’s role
 6   relative to a sentence reduction in certain limited respects, it eliminated the BOP
 7   Director’s role as the exclusive channel through which a sentence reduction could
 8   be considered by courts.” United States v. Redd, No. 1:97-CR-00006-AJT, 2020
 9   WL 1248493, at *7 (E.D. Va. Mar. 16, 2020).
10           C.    Macias has satisfied the “exhaustion” requirement in 18
                   U.S.C. § 3582(c)(1)(A).
11
             On July 15, 2020, Macias submitted an administrative request for transfer to
12
     home confinement and “compassionate release” under § 3582(c)(1)(A) to the FCC
13
     Lompoc Warden. Docket 268, Exh. 3, at 26 of 33 To date, he has not received a
14
     response. Because 30 days has elapsed since Macias submitted his § 3582(c)(1)(A)
15
     request to the Warden, he has satisfied any “exhaustion” requirement in
16
     § 3582(c)(1)(A). 1
17
             D.    The Court has authority to find extraordinary and compelling
18
                   reasons other than those expressly identified in the commentary to
19                 U.S.S.G. § 1B1.13.
20           In 28 U.S.C. § 994(t), Congress delegated to the Sentencing Commission
21   authority to “describe what should be considered extraordinary and compelling
22   reasons for sentence reduction, including the criteria to be applied and a list of
23   specific examples.” The policy statement issued in exercise of that authority,
24

25
     1
            Even if he had not, the “exhaustion” requirement in § 3582(c)(1)(A) is a non-
     jurisdictional, claim processing rule for the reasons set forth in Judge Rakoff’s
26   opinion in United States v. Haney, No. 19-CR-0541 (JSR), 2020 U.S. Dist. Lexis
27
     63971, at ** 4-12 (S.D. N.Y. Apr. 13, 2020). As a result, it should be excused or
     waived due to the deadly COVID-19 outbreak at the Lompoc prison complex. Id.
28   at *4.
                                                 4
      Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 10 of 20


 1   U.S.S.G. § 1B1.13, provides examples of “extraordinary and compelling reasons”
 2   in the application notes. The examples generally fall into four categories based on a
 3   defendant’s (1) terminal illness, (2) debilitating physical or mental health condition,
 4   (3) advanced age and deteriorating health in combination with the amount of time
 5   served, or (4) compelling family circumstances. U.S.S.G. § 1B1.13 comment.
 6   n.1(A)-(C). The commentary also includes a fifth catch-all provision for
 7   “extraordinary and compelling reason other than, or in combination with, the
 8   reasons described in subdivisions (A) through (C)” as determined by the Director of
 9   the Bureau of Prisons. U.S.S.G. § 1B1.13, comment. n.1(D).
10          However, the policy statement was last amended in November 2018, before
11   the First Step Act was passed, and it still requires a motion filed by the BOP. For
12   that reason, “a growing number of district courts have concluded the Commission
13   lacks” a policy statement applicable to the post-First Step Act statute. United States
14   v. Mondaca, No. 89-CR-0655 DMS, 2020 WL 1029024 (S.D. Cal. Mar. 3, 2020)
15   (internal quotation marks omitted); see also United States v. Brown, 411 F. Supp.
16   3d 446, 449-50 (S.D. Iowa 2019) (citing cases).
17          In United States v. Cantu, the court explained:
18          Given the changes to the statute, the policy-statement provision that
            was previously applicable to 18 U.S.C. § 3582(c)(1)(A) no longer fits
19          with the statute and thus does not comply with the congressional
            mandate that the policy statement must provide guidance on the
20          appropriate use of sentence-modification provisions under § 3582.
21   No. 1:05-CR-458-1, 2019 WL 2498923, at *4 (S.D. Tex. June 17, 2019) (emphasis
22   in original).
23          Similarly, in United States v. Redd, the court noted that § 1B1.13 “by its
24   terms applies only to motions for compassionate release filed by the BOP Director,
25   not motions filed by defendants.” No. 1:97-CR-0006-AJT, 2020 WL 1248493, at
26   *6 (E.D. Va. Mar. 16, 2020). Therefore, “there does not currently exist, for the
27   purposes of satisfying the First Step Act’s ‘consistency’ requirement, an ‘applicable
28
                                                5
         Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 11 of 20


 1   policy statement.’” Id.; see also United States v. Maumau, No. 2:08-cr-00758-TC-
 2   11, 2020 WL 806121, at *2-3 (D. Utah Feb. 18, 2020) (noting that “a majority of
 3   district courts to consider the question have embraced Mr. Maumau’s position” that
 4   limiting the catch-all provision to circumstances identified by the BOP is
 5   inconsistent with the law) (citing ten other cases).
 6            Although the Ninth Circuit has not yet decided this issue, the Second Circuit
 7   in United States v. Booker—the only circuit to address the issue--recently held that
 8   U.S.S.G. § 1B1.13 “is not ‘applicable’ to compassionate release motions brought by
 9   defendants.” No. 19-3218, 2020 U.S. App. Lexis 30605, at *17 (2d Cir. Sept. 25,
10   2020). As a result, “Application Note 1(D) cannot constrain district courts’
11   discretion to consider whether any reasons are extraordinary and compelling.” Id.
12   Thus, “the First Step Act freed district courts to consider the full slate of
13   extraordinary and compelling reasons that an imprisoned person might bring before
14   them in motions for compassionate release.” Id. at *20.
15            The compassionate release statute does not expressly define or limit what
16   constitutes an “extraordinary and compelling” reason for a sentence reduction.2
17          It bears remembering that compassionate release is a misnomer. 18
            U.S.C. § 3582(c)(1)(A) in facts speaks of sentence reductions. A
18          district court could, for instance, reduce but not eliminate a
            defendant’s prison sentence, or end the term of imprisonment but
19          impose a significant term of probation or supervised release in its
            place. Id. Beyond this, a district court’s discretion in this area—as in
20          all sentencing matters—is broad. See United States v. Cavera, 550
            F.3d 180, 188 (2d Cir. 2008) (en banc) (noting a district court’s “very
21          wide latitude” in sentencing). The only statutory limit on what a court
            may consider to be extraordinary and compelling is that
22          “[r]ehabilitation alone shall not be considered an extraordinary and
            compelling reason.” 28 U.S.C. § 994(t) (emphasis added).
23
     Id. at *22 (footnote omitted). Accordingly, this Court has authority to consider
24
     whether Macias’s high-risk medical conditions and the COVID-19 outbreak at USP
25
     Lompoc, combined with the other relevant circumstances in this case, present an
26
     2
            Black’s Law Dictionary defines “extraordinary” as “[b]eyond what is usual,
27   customary, regular, or common,” BLACK’S LAW DICTIONARY (11th ed. 2019). Its
     definition of “compelling need,” is one “so great that irreparable harm or injustice
28   would result if [the relief] is not [granted].” Id.
                                                  6
     Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 12 of 20


 1   extraordinary and compelling basis for a sentence reduction, regardless of whether
 2   it falls within one of the existing categories in the § 1B1.13 commentary.
 3           E.     COVID-19 and its deadly outbreak at Lompoc prison constitute an
                    unprecedented health emergency that presents a serious risk of
 4                  severe illness or death to vulnerable prisoners like Macias.
 5          “COVID-19 is a serious disease” that makes certain persons severely ill and
 6   can lead to death. Exh. 9, Declaration of Chris Beyrer, MD, MPH, Professor of
 7   Epidemiology, Johns Hopkins Bloomberg School of Public Health, ¶ 5 (Mar. 16,
 8   2020). The current best estimate is that the fatality rate among all demographics “is
 9   5-35 times the fatality associated with influenza infection.” Id., Beyrer Dec. ¶ 5.
10         COVID-19 is spreading rapidly in federal prisons. Macias is incarcerated in
11   USP Lompoc in a double-cell with another inmate without a mask or the ability to
12   maintain social distancing. Pro Se Motion, docket 268, at 18-19. Conditions of
13   imprisonment create the ideal environment for the transmission of contagious
14   diseases. Joseph A. Bick, Infection Control in Jails and Prisons, 45 CLINICAL
15   INFECTIOUS DISEASES 1047, 1047 (2007), https://doi.org/10.1086/521910.
16   “Incarcerated/detained persons live, work, eat, study, and recreate within
17   congregate environments, heightening the potential for COVID-19 to spread once
18   introduced.” Centers for Disease Control and Prevention (CDC), Interim Guidance
19   on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
20   Detention Facilities (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-
21   ncov/community/correction-detention/guidance-correctional-detention.html. Hand
22   sanitizer, an effective disinfectant recommended by the CDC to reduce transmission
23   rates, is contraband in jails and prisons because of its alcohol content. Keri
24   Blakinger & Beth Schwarzapfel, How Can Prisons Contain Coronavirus When
25   Purell is a Contraband?, ABA JOURNAL (Mar. 13, 2020). As a Bureau of Prisons
26   inmate, it is impossible for Macias to follow the CDC’s recommendations to protect
27   himself from exposure to this highly-transmissible disease.
28
                                                7
     Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 13 of 20


 1         As of October 27, 2020, there are 2,003 federal inmates and 873 BOP staff
 2   who are currently confirmed positive for COVID-19 (and 15,237 more inmates and
 3   1,323 more staff who are deemed recovered), 129 inmate and two staff deaths
 4   attributable to COVID-19 nationwide, and a vast outbreak at the Lompoc prison
 5   complex. See https://www.bop.gov/coronavirus/index.jsp. “The situation at
 6   Lompoc has drawn national media attention, and California’s two United States
 7   Senators have repeatedly called on the BOP to take additional emergency measures
 8   to slow the spread of the virus at the facility.” United States v. Robinson, No. 18-
 9   CR-0597-RS, 2020 U.S. Dist. Lexis 73575, at *6 (N.D. Cal. Apr. 27, 2020).
10         According to a class action complaint, the BOP “is mismanaging one of the
11   worst public health catastrophes related to COVID-19 anywhere in the country –
12   and at the epicenter of the outbreak are FCI Lompoc and USP Lompoc (collectively
13   “Lompoc”), where more than 1,000 incarcerated persons have tested positive for
14   COVID.” Torres v. Milusnic, C.D. Cal. 2:20-CV-04450 (May 16, 2020),
15   Complaint, Dkt. entry 1, at ¶1. It is impossible for Lompoc inmates to take
16   standard precautionary methods to prevent infection as they are confined in close
17   quarters without freedom of movement and don’t have ready access to hand
18   sanitizers and soap. See Torres Complaint, at 25, ¶54; see also United States v.
19   Beauchamp, No. 1:11-CR-0384-LJO-BAM, Dkt. Entry 149-24, at 2 (E.D. Cal.
20   Sept. 1, 2020 (“It is absolutely impossible for me to safely ‘social distance’ myself
21   from other inmates or staff members here at USP Lompoc due to the facility
22   design/construct, current overcrowding/excess population, and local policy and
23   COVID-19 programming requirements, all of which prevent me from mitigating
24   my risk and potential exposure to the COVID-19 virus”) (Declaration of Eric
25   Beauchamp).
26          Indeed, the Office of Inspector General’s July 2020 Pandemic Response
27   Report of its “Remote Inspection of Federal Correctional Complex Lompoc” found
28
                                                8
     Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 14 of 20


 1   a number of substantial deficiencies as to how the prison administration and staff
 2   has handled its response to the spread of COVID-19 there. Exhibit 11.
 3         As this Court has summarized:
 4         A recent Inspector General’s report on the situation at the facility
           states, “despite FCC Lompoc’s efforts, the infrastructure may have
 5
           limited its ability to implement the CDC’s social distancing guidelines.
 6         FCC Lompoc has open bar cells (as opposed to solid doors), and
 7
           inmates congregate in common areas, which can facilitate rapid
           community spread.” Department of Justice Office of the Inspector
 8         General, Pandemic Response Report July 2020, Remote Inspection of
 9
           Federal Correctional Complex Lompoc, Report 20-086 (July 23, 2020)
           . . . At bottom, even the government’s measures designed to protect
10         inmates at USP Lompoc cannot meaningfully mitigate their consistent
11
           proximity to one another, the most basic of risk factors in an infectious
           environment particularly when the source of infection is COVID-19.
12
     United States v. Schweder, No. 2:11-CR-00449-KJM, 2020 U.S. Dist. Lexis
13
     161708, at *14-15 (E.D. Cal. Sept. 3, 2020) (Mueller, D.J.); see also United States
14
     v. Shehee, No. 4:18-CR-6005-SMJ, 2020 U.S. Dist. Lexis 16208, at *6 (E.D. Wash.
15
     Sept. 1, 2020) (citing Inspector General’s report and finding that “risk is even
16
     further magnified for Defendant because COVID-19 is so rampant at FCC
17
     Lompoc”).
18
           As a result, numerous courts have granted compassionate release motions for
19
     inmates at the Lompoc prison complex due to the dangerously unsafe conditions
20
     there. See United States v. Hatcher, No. 92-CR-0001-CRB, 2020 U.S. Dist. Lexis
21
     161504 (N.D. Cal. Sept. 3, 2020); United States v. Van Praagh, No. 1:14-CR-0189-
22
     PAC, 2020 U.S. Dist. Lexis 121570 (S.D. N.Y. July 10, 2020); United States v.
23
     Stacker, No. 6:17-CR-0007-AA, 2020 U.S. Dist. Lexis 120144 (D. Or. July 9,
24
     2020); United States v. Seals, No. 13-CR-0653-SOM, 2020 U.S. Dist. Lexis 114885
25
     (D. Haw. July 1, 2020); United States v. Schaffer, No. 13-CR-0220-MMC, 2020
26
     U.S. Dist. Lexis 110757 (N.D. Cal. June 24, 2020); United States v. Liew, No. 11-
27
     CR-00573-JSW, 2020 U.S. Dist. Lexis. 10415 (N.D. Cal. June 15, 2020); United
28
                                                9
     Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 15 of 20


 1   States v. Head, No. 2:08-CR-0093-KJM, 2020 U.S. Dist. Lexis 104170 (E.D. Cal.
 2   June 15, 2020).
 3         Fortunately, Macias has not yet tested positive for COVID-19. Nonetheless,
 4   he is at high risk for more severe complications from COVID-19 due to his obesity,
 5   asthma, and hypertension. Exh. 7. Although the evidence is limited and still
 6   evolving, the CDC and other medical authorities have clarified that COVID-19 is
 7   especially dangerous for persons with certain severe chronic medical conditions
 8   who are especially vulnerable to and at higher risk for serious complications
 9   (including death), such as pneumonia and acute respiratory disease, from COVID-
10   19. See CDC, COVID-19: People at Increased Risk, People with Medical
11   Conditions (updated Oct. 16, 2020), https://www.cdc.gov/coronavirus/2019-
12   ncov/need-extra-precautions/people-with-medical-conditions.html.
13         The CDC warn that “[h]aving obesity, defined as a body mass index (BMI)
14   of 30 or above, increases your risk of severe illness from Covid-19.” Id.; Macias is
15   5’8” and weighs 204 pounds. Exh. 7, at BOP 6 (204 lbs on 8/28/10); PSR 3 (5’8”).
16   According to the CDC’s BMI calculator, Macias qualifies as obese because his
17   BMI is 31. He thus is at increased risk of severe illness should he contract COVID-
18   19. See Exh. 10, 4/12/20, “Largest US Study of COVID-19 finds obesity the single
19   biggest ‘chronic’ factor in New York City’s hospitalizations.”
20         Macias also has a long history of severe asthma and the BOP has prescribed
21   him Albuterol and Mometasone inhalers. Exh. 7, at BOP 30; see id. at BOP 7, 106,
22   140. He uses the Albuterol inhaler daily. Exh. 7, at BOP 30. His mother reported
23   that he has had asthma since he was nine months old and has been hospitalized
24   several times because of it. PSR, ¶ 70; Exh. 12; Exh. 7, at BOP 116, 150.
25   According to the CDC website, moderate or severe asthma is another condition that
26   may increase one’s risk for severe illness from Covid-19.
27

28
                                               10
     Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 16 of 20


 1         Courts have found that an inmate’s asthma alone may present a sufficiently
 2   severe, high risk factor to warrant compassionate release in light of the COVID-19
 3   pandemic. See, e.g., United States v. Gorai, No. 2:18-CR-220-JCM, 2020 WL
 4   1975372, at *3 (D. Nev. Apr. 24, 2020) (“defendant’s asthma falls squarely within
 5   the ambit of preexisting conditions that the CDC has unambiguously explained
 6   place him at greater risk of COVID-19); United States Norris, No. 3:18-cr-243,
 7   2020 U.S. Dist. Lexis 70219, at *3 (D. Conn. Apr. 16, 2020) (granting reduction
 8   where only risk factor identified was asthma: “[Defendant] suffers from an asthma
 9   and uses an Albuterol inhaler to treat his symptoms”); United States v. Wen, No.
10   6:17-CR-6173 EAW, 2020 U.S. Dist. Lexis 64395 (W.D. N.Y. Apr. 13, 2020
11   (granting reduction for 48-year old defendant where only risk factor was history of
12   asthma; noting only possible positive case at institution).
13         Macias has also been diagnosed with hypertension, for which he is being
14   treated with medication. PSR, ¶ 70; Exh. 7, at BOP 5, 7, 102, 106, 112. Beyond
15   the usual worrisome dangers of high blood pressure, the CDC and “the majority of
16   credible data and research suggests that hypertension puts patients at a higher risk
17   of becoming ill with COVID-19, experiencing severe symptoms, being hospitalized
18   and/or dying.” United States v. Goins, No. 11-CR-20376, 2020 U.S. Dist. Lexis
19   100358, at *13 (E.D. Mich. June 9, 2020)) (quoting Aff. Of Epidemiologist Katie
20   Lin Brasher-Beaudry ¶ 2, United States v. White, No. 13-CR-20653, 2020 U.S.
21   Dist. Lexis 88542, at *13 (E.D. Mich. May 20, 2020)).
22         Significantly, it is this combination of high-risk factors that makes potential
23   complications from COVID-19 a great danger to Macias and others like him. See,
24   e.g., United States v. Bradley, No. 2:14-CR-0293-KJM, 2020 U.S. Dist. Lexis
25   119962, at *9 (E.D. Cal. July 7, 2020) (“Defendant also argues persuasively that it
26   is not any of one these conditions alone that create a greater risk of suffering severe
27   illness from COVID-19; instead it is the ‘particular danger’ he faces given his
28
                                                11
     Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 17 of 20


 1   combined conditions of diabetes, hypertension, and asthma.”); United States v.
 2   White, No. 13-CR-20653, 2020 U.S. Dist. Lexis 88542, at *13 (E.D. Mich. May 20,
 3   2020) (“Having two chronic conditions, such as obesity and hypertension, puts you
 4   at increased risk for severe illness from COVID-19 compared to only having one.”).
 5   For these reasons, the serious risk that Macias suffers severe illness or death from
 6   the outbreak of COVID-19 at the Lompoc prison presents extraordinary and
 7   compelling reasons that warrant a reduction in his sentence to time served.
 8        F.     Courts responding to the Coronavirus pandemic have recognized
                 the critical importance of reducing incarceration.
 9
            Because of the dangers of COVID-19, the public health community is
10
     insistent on the critical need to rapidly reduce our prison populations, both for the
11
     health of our inmates and the health of the community as a whole:
12
           It is . . . an urgent priority in this time of national public health
13         emergency to reduce the number of persons in detention as quickly as
           possible . . . Releasing as many inmates as possible is important to
14         protect the health of inmates, the health of correctional facility staff,
           the health of health care workers at jails and other detention facilities,
15         and the health of the community as a whole.
16   Exh. 9, Beyrer Decl., ¶¶ 17, 19.
17         Section 3582(c)(1)(A) permits a district court to add a period of home
18   confinement as a condition of supervised release up to the amount the term of
19   imprisonment is reduced. Given the need to protect the health of inmates, staff, and
20   health care workers, a growing number of district courts have responded to the
21   COVID-19 pandemic by granting § 3582(c)(1)(A) motions to reduce sentence so
22   that defendants can continued their sentences in home confinement rather than risk
23   a greater spread of the virus to other inmates and staff. See, e.g., United States v.
24   Colvin, 2020 U.S. Dist. Lexis 57962, 10 (D. Conn. Apr. 2, 2020) (“In light of the
25   expectation that the COVID-19 pandemic will continue to grow and spread over the
26   next several weeks, the Court concludes the risks faced by Defendant will be
27   minimized by her immediate release to home, where she will quarantine herself.”);
28   United States v. Harris, No. 19-cr-00356-RDM (D.D.C. Mar. 26, 2020), ECF No.
                                                12
      Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 18 of 20


 1   35 (“The Court is convinced that incarcerating Defendant while the current
 2   COVID-19 crisis continues to expand poses a far greater risk to community safety
 3   than the risk posed by Defendant’s release to home confinement on . . . strict
 4   conditions.”); United States v. Stephens, No. 15-cr-95 (AJN), 2020 WL 1295155, at
 5   *2 (S.D.N.Y. Mar. 19, 2020) (releasing defendant in light of “the unprecedented
 6   and extraordinarily dangerous nature of the COVID-19 pandemic”); United States
 7   v. Trent, No. 16-CR-00178-CRB, 2020 U.S. Dist. Lexis 62790, at *5 (N.D. Cal.
 8   Apr. 9, 2020); see also Exh. 9, at 3 (Beyrer Decl., ¶ 19 (“Releasing as many
 9   inmates as possible is important to protect the health of inmates, the health of
10   correctional facility staff, the health of health care workers at jails and other
11   detention facilities, and the health of the community as a whole.”).
12         G.     Reducing Macias’s sentence to time served is consistent with
                  all the sentencing factors set forth in 18 U.S.C. § 3553(a) given his
13                high-risk medical conditions, and the spread of COVID-19 at
                  the Lompoc prison complex.
14
           When extraordinary and compelling reasons are established, the Court must
15
     consider the relevant sentencing factors in § 3553(a) to determine whether a
16
     sentence reduction is warranted. 18 U.S.C. § 3582(c)(1)(A)(i). Under all of the
17
     circumstances in this case, the Court should conclude that the more than five years
18
     of actual imprisonment that Macias has already served is sufficient to satisfy the
19
     purposes of sentencing. Here, the overriding factor under § 3553(a) that was not
20
     present at the time of sentencing is the spread of COVID-19 and the grave danger it
21
     poses to inmates and staff of suffering serious illness or death from its
22
     complications. The sentencing purpose of just punishment does not warrant a
23
     sentence that includes a serious risk of a life-threatening illness. See United States
24
     v. Zukerman, No. 16 Cr. 194 (AT), 2020 U.S. Dist. Lexis 59588, at ** 15-16 (S.D.
25
     N.Y. Apr. 3, 2020) (Although “the severity of Zukerman’s conduct remains
26
     unchanged, . . . [w]hen the Court sentenced Zukerman, the Court did not intend for
27

28
                                                 13
      Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 19 of 20


 1   that sentence to ‘include incurring a great and unforeseen risk of severe illness or
 2   death’ brought on by a global pandemic.”).
 3         At sentencing, the district court adopted the presentence report’s calculations
 4   and found the guideline range to be 130-162 months and, following the
 5   government’s recommendation, sentenced Macias to the middle of the range, or 146
 6   months imprisonment. Docket 227, RT, Sent, at 19-21. His co-defendant received
 7   only a 48-month sentence, so a sentence reduction would not create unwarranted
 8   sentencing disparity. 18 U.S.C. § 3553(a)(6). Macias is now 42 and has been in
 9   custody since June 2015. He thus has served more than five years in actual custody
10   and, with good time credits, over 50% of his sentence.
11         Macias’s recent conduct has been good in prison, docket 268, at 28 of 33
12   (“No incidents”), he has a release plan, and at this point he poses little, if any,
13   danger when released from custody to supervised release. U.S.S.G. § 1B1.13.
14   Macias can reside and quarantine, if necessary, by himself at the vacant Citrus
15   Heights duplex his mother owns or, alternatively, with his mother in the 5-bedroom
16   Roseville home she shares with her father and two grandchildren. Exh. 12.
17   Macias’s mother and grandfather are also willing to assist him financially until he
18   obtains lawful employment. Once released, he will be subject to the supervision of
19   the U.S. Probation Office for five years and will be subject to a warrantless search
20   condition. The totality of the circumstances demonstrates that reducing Macias’s
21   sentence to time served (with an additional period of home confinement during his
22   term of supervised release if the Court deems appropriate), is “sufficient, but not
23   greater than necessary, to comply with” all the purposes of sentencing under
24   § 3553(a).
25

26

27

28
                                                 14
     Case 2:15-cr-00125-KJM Document 272 Filed 10/27/20 Page 20 of 20


 1                                       III. Conclusion
 2         For these reasons, the Court should reduce defendant Benjamin Macias’s
 3   sentence to time served under 18 U.S.C. § 3582(c)(1)(A), with an additional period
 4   of home confinement as a condition of supervised release if the Court deems it
 5   appropriate.
 6                                         Respectfully submitted,
           Dated: October 27, 2020
 7

 8                                         /s/ John Balazs
                                           JOHN BALAZS
 9
                                           Attorney for Defendant
10                                         BENJAMIN MACIAS
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              15
